[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Plaintiff moves for summary judgment in its action to enforce a New York judgment against a Connecticut resident. The sole issue is jurisdiction. If New York had personal jurisdiction over the defendant through its long arm statute and if plaintiff properly served defendant in accordance with New York law on service of non-residents for actions under long arm jurisdiction, then this court should give full faith and credit to the New York judgment.
However, the genuine issues of material fact are in dispute as to whether the defendant was properly served. For example, non-resident service requires, in part, a mailing to defendant in an envelope marked "personal and confidential." Defendant states in an affidavit that he never received such an envelope, nor, for that matter, any notice through the mail. The defendant also raises factual issues regarding his proper mailing address and whether he has an agent for process. Finally, there is no proof that defendant came under the long arm statute, a prerequisite to the provisions of non-resident service applying.
Based on these factual disputes over facts material to jurisdiction, summary judgment is denied.
Hurley, J.